


EXHIBIT 10.1


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 21st
day of March, 2014 by and between Exactech, Inc., a Florida corporation
(hereinafter called the “Company”), and William (Bill) Petty, M.D. (hereinafter
called the “Executive”).




Recitals


A.    As of December 31, 2013, the Executive was serving as the Chief Executive
Officer and as Chairman of the Board of Directors (the “Board”) of the Company.


B.    The Company and the Executive are parties to an Employment Agreement (the
“Old Agreement”), dated as of March 7, 2012, pursuant to which the Company
engaged the services of the Executive.


C.    The Executive possesses intimate knowledge of the business and affairs of
the Company, its policies, methods and personnel.


D.    The Old Agreement contemplated that beginning on January 1, 2014, the
Company would employ the Executive in another mutually agreeable executive level
position until December 31, 2017, during which time the Executive would assist
in the transitioning of a new Chief Executive Officer.


E.    The Board recognizes that the Executive’s contribution to the growth and
success of the Company has been substantial and desires to retain the services
of the Executive and to compensate him therefor.


F.    The Company and the Executive desire to terminate the Old Agreement and
enter into this Agreement.


G.    The Board has determined that this Agreement will reinforce and encourage
the Executive’s continued attention and dedication to the Company.


H.    The Executive is willing to continue to make his services available to the
Company on the terms and conditions hereinafter set forth.


Agreement


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:



1



--------------------------------------------------------------------------------




1.    Termination of Prior Agreements. Any and all prior agreements relative to
the rendering of services by the Executive to the Company, including without
limitation, the Old Agreement, shall automatically terminate upon the execution
of this Agreement, and the provisions of this Agreement, alone, shall govern the
relationship between the parties. Upon the execution of this Agreement, each of
the parties hereto shall thereupon and thereby, without any further action,
release and forever discharge the other from any and all liabilities and
obligations of any nature arising out of or in connection with any and all such
prior employment agreements, understandings or agreements. Notwithstanding the
foregoing, the Company’s obligation to pay royalties to the Executive pursuant
to Section 3.2 of the Old Agreement shall survive such termination as provided
in Section 3.2 below.


2.
Employment.



2.1    Employment and Term; Chairman Position. The Company shall employ the
Executive as Executive Chairman and the Executive shall serve the Company in
that capacity, on the terms and conditions set forth herein, for the period
commencing March 1, 2014 (the “Effective Date”) and expiring on the date of the
annual meeting of shareholders in 2018 (the “Term”), unless extended or sooner
terminated as hereinafter set forth. To the extent the Executive continues to be
eligible for such election pursuant to the guidelines set forth by the Company’s
Board of Directors and nominating procedures, the Company agrees to nominate the
Executive for election to the Company’s Board of Directors as Chairman at the
Company’s annual meetings in each of 2014 and 2017 for terms expiring on each of
the dates of the annual meetings of shareholders in 2017 and 2020, which
elections shall be in the sole discretion of the Company’s shareholders.


2.2    Duties of Executive. The Executive shall serve the Company as Executive
Chairman and, subject to re-election as contemplated in Section 2.1, as Chairman
of the Board and shall have such powers and authority commensurate with such
position, shall diligently perform all services as may be reasonably assigned to
him by the Board and shall exercise such power and authority as may from time to
time be delegated to him by the Board. The Executive shall devote substantially
all of his working time and attention to the affairs of the Company. It is
understood that the Executive, being a licensed physician and a certified
orthopaedic surgeon, may from time to time serve as an assistant surgeon or as
surgeon in orthopaedic surgical cases. These surgeon responsibilities provide
personal insight for the Executive into the Company’s and other products and
provides Executive surgical experiences that he can discuss with the Company’s
customers and potential customers. The Executive may or may not receive
remuneration from other entities for the performance of these physician duties.


2.3    Place of Performance. In connection with his employment by the Company,
the Executive shall be based at the Company’s principal executive offices except
for required travel on the Company’s business to an extent reasonably required
by his Executive responsibilities.


3.
Compensation.


2



--------------------------------------------------------------------------------






3.1    Base Salary. Effective January 1, 2014, the Executive shall receive a
base salary at a rate equal to Six Hundred Thousand Dollars ($600,000) per annum
(the “Base Salary”) during the Term, such Base Salary to be payable in
substantially equal installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes. During the Term,
the Executive may receive such increases in Base Salary in such amounts and at
such times as may be determined in the sole discretion of the Board (or the
Compensation Committee).


3.2    Royalty. The Company shall continue to pay royalties to the Executive in
the amount of 0.5% on Optetrak™ knee product domestic sales and 0.25% on
Optetrak™ knee product international sales on a quarterly basis. The royalties
shall be computed as of the end of each calendar quarter using those
methodologies historically used by the Company in determining the amount of such
royalties to be paid to the Executive prior to the Effective Date of this
Agreement. The royalties to which the Executive is entitled for any calendar
quarter shall be paid in a lump sum payment by the 15th day of the third month
following the end of such calendar quarter. Maximum royalties to be paid to the
Executive under this Agreement shall not exceed $150,000 per annum. The
agreement to pay royalties will continue throughout the Term of the Agreement.
The obligation to pay royalties will terminate on such date on which the
Executive is no longer actively supporting the Optetrak™ knee product line on
which such royalties are based.


3.3    Additional Compensation. In addition to the Base Salary and royalties
described in Sections 3.1 and 3.2 above, during the Term the Executive shall
also be entitled to receive annual bonuses and/or equity awards as provided
below in accordance with the Company’s Management Performance Plan or such other
incentive plans as may be adopted by the Company from time to time. The
Executive shall be eligible to receive a cash bonus of no less than 60% of his
Base Salary and an equity award of no less than 100% of his Base Salary, subject
to allocation percentages and the achievement of certain financial targets set
forth each year in the Company’s Management Performance Plan as adopted by the
Compensation Committee. Any bonuses that the Executive may be entitled to
receive pursuant to this Section 3.3 shall be paid to the Executive in the time
and manner as set forth in the Company’s Management Performance Plan or other
incentive plan, whichever applicable, subject to applicable withholding and
other taxes.


4.    Expense Reimbursement and Other Benefits.


4.1    Expense Reimbursement. During the Term, the Company will reimburse
Executive, upon the submission of supporting documentation by the Executive for
all reasonable expenses actually paid or incurred by the Executive in the course
of and pursuant to the business of the Company, including expenses for travel
and entertainment. All reimbursement payments shall be made as soon as
administratively practicable following the date that the Executive submits the
request for reimbursement and supporting documentation but no later than the end
of the calendar year following the calendar year in which the expense was
occurred.

3



--------------------------------------------------------------------------------






4.2     Other Benefits. During the Term, the Executive shall be entitled to
receive such benefits of employment as are generally available to other
executive officers of the Company, which benefits are now in effect or hereafter
instituted during the Term of this Agreement. If such benefits are taxable, the
Company shall ensure that terms of the benefits will comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations and other guidance promulgated or issued thereunder (collectively,
“Section 409A”). Without limiting the foregoing, the Company shall, upon the
request of the Executive, obtain or shall continue in force comprehensive major
medical and hospitalization insurance coverages, either group or individual, for
the Executive, and shall obtain or continue in force disability and/or life
insurance for the Executive (collectively, the “Policies”), which Policies the
Company shall keep in effect at its sole expense throughout the Term on terms
substantially similar to those maintained with respect to the other employees of
the Company. The Policies to be provided by the Company shall be on terms as
determined by the Board from time to time. Nothing paid to the Executive under
any plan or agreement presently in effect or made available in the future shall
be deemed to be in lieu of the Base Salary, incentive compensation and/or
royalties payable to the Executive pursuant to this Agreement.


4.3    Working Facilities. During the Term, the Company shall furnish the
Executive with an office, secretarial support and such other facilities and
services suitable to his position and adequate for the performance of his
duties.


4.4    Automobile Expense Reimbursement. During the Term, the Company shall
reimburse the Executive at the maximum reimbursement rate per mile provided for
in the Internal Revenue Code of 1986, as amended, in connection with Executive’s
use of his automobile for Company business. All reimbursement payments shall be
made as soon as administratively practicable following the date that the
Executive submits the request for reimbursement and supporting documentation but
no later than the end of the calendar year following the calendar year in which
the expense was occurred.


4.5    Leave. The Company shall allow the Executive 500 hours of paid leave time
each calendar year for vacation and sick leave, under the Company’s PPTO (paid
personal time off) plan. All leave time of greater than 16 consecutive hours
must be scheduled with the Company in advance. Any paid leave time not taken by
the Executive during a calendar year may be carried forward into the next
succeeding calendar year only; provided, however, that to the extent the Company
elects to pay the Executive earned PPTO account balances as contemplated under
the Company’s PPTO plan in connection with the termination of the Executive’s
employment pursuant to Section 5 hereof, such amounts shall be paid as and when
unpaid Base Salary accrued through the date of termination would be paid to the
Executive pursuant to the provisions of Section 5 hereof.


5.    Termination. During the Term, the following provisions shall apply:



4



--------------------------------------------------------------------------------




5.1    Termination for Cause. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement may be terminated by the Company for
Cause. As used in this Agreement, “Cause” shall only mean (i) any action or
omission of the Executive which constitutes a willful and material breach of
this Agreement, which is not cured or as to which diligent attempts to cure have
not commenced within thirty (30) business days after receipt by the Executive or
notice of same, which notice specifies the conduct necessary to cure such
breach; (ii) fraud, embezzlement, theft or misappropriation against the Company
to the extent involving amounts in excess of one thousand dollars; (iii) willful
misconduct or gross negligence by the Executive resulting, in either case, in
material economic harm to the Company; or (iv) the conviction of the Executive,
or a plea of nolo contendere, for any criminal act which is a felony. Any
termination for Cause shall be made in writing to the Executive, which notice of
termination shall set forth in detail all acts or omissions upon which the
Company is relying for such termination. The Executive shall have the right to
address the Company’s Board regarding the acts set forth in this notice of
termination. Upon any termination pursuant to this Section 5.1, the Company
shall pay to the Executive any unpaid Base Salary accrued through the effective
date of termination specified in such notice in accordance with the Company’s
normal payroll schedule and payroll practices in effect from time to time, and
shall continue to pay to the Executive royalties in accordance with Section 3.2
hereof. Except as provided above, the Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 4.1).


5.2    Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement, and the Executive’s employment
hereunder, if the Executive is unable to perform the essential functions of his
position, with or without reasonable accommodation, for a consecutive period of
more than one hundred eighty (180) days in any 12-month period, by reason of any
medically determinable physical or mental impairment. Upon any termination
pursuant to this Section 5.2, the Company shall pay to the Executive any unpaid
Base Salary accrued through the effective date of termination, in accordance
with the Company’s normal payroll schedule and payroll practices in effect from
time to time, and shall continue to pay to the Executive royalties in accordance
with Section 3.2. Except as provided above, the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however to the
provisions of Section 4.1). This provision shall be construed so as to comply
with the ADA, if applicable.


5.3    Death. In the event of the death of the Executive during the Term
hereunder, the Company shall pay to the personal representative of the estate of
the deceased Executive any unpaid Base Salary accrued through the date of his
death. Except as provided above, the Company shall have no further liability
hereunder (other than for reimbursement for reasonable business expenses
incurred prior to the date of the Executive’s death, subject, however to the
provisions of Section 4.1).



5



--------------------------------------------------------------------------------




5.4    Termination Without Cause. The Company shall have the right to terminate
the Executive’s employment hereunder for any reason other than as set forth in
Sections 5.1, 5.2 or 5.3 upon thirty (30) days’ written notice to the Executive;
provided however, that upon any such termination pursuant to this Section 5.4,
the Executive shall be entitled to the following:


(i)    The Company shall pay to the Executive any unpaid Base Salary accrued
through the effective date of termination specified in such notice. The Base
Salary shall be paid in accordance with the Company’s normal payroll schedule
and payroll practices in effect from time to time;


(ii)     The Company shall pay to the Executive any unpaid bonuses accrued
through the effective date of termination specified in such notice. The bonuses
(if any) shall be paid at such times and in such manner as set forth in the
Company’s Management Incentive Plan or other incentive compensation plan as may
be in effect from time to time;


(iii)    Subject to the Executive’s execution of a general release referred to
in Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Company shall continue to pay to the Executive the Base
Salary he was receiving at the time of termination of his employment for a
period of the greater of (1) the remaining period of time set forth in Section
2.1 hereof, or (2) twenty-four (24) months following the date of termination of
employment. The Base Salary shall be paid in accordance with the Company’s
normal payroll schedule and payroll practices in effect from time to time;
provided, however, that if the Executive is a “specified employee” (within the
meaning of Section 409A), no payment shall be made before the earlier of (1) the
date that is six (6) months after the Executive’s termination of employment; or
(2) the date of the Executive’s death. All payments, if any, that otherwise
would have been paid within six (6) months of the date of the Executive’s
termination of employment shall be accumulated during the applicable six (6)
month period and shall be paid at the earliest date which complies with the
requirements of Section 409A;


(iv)    Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Executive shall also continue to receive annual cash
bonuses for a period of the greater of (1) the remaining period of time set
forth in Section 2.1 hereof, or (2) twenty-four (24) months following the date
of termination of employment, the amount of which shall be determined in
accordance with the terms and conditions set forth in Section 3.3 and in
accordance with the terms and conditions of the Company’s Management Incentive
Plan or other incentive compensation plan as may be adopted by the Company from
time to time; provided, however, that if the Executive is a “specified employee”
(within the meaning of Section 409A), no payment shall be made before the
earlier of (1) the date that is six (6) months after the Executive’s termination
of employment; or (2) the date of the Executive’s death. All payments, if any,
that otherwise would have been paid within six (6) months of the date of the
Executive’s termination of employment shall be accumulated during the

6



--------------------------------------------------------------------------------




applicable six (6) month period and shall be paid at the earliest date which
complies with the requirements of Section 409A;


(v)    The Company shall continue to provide the Executive and his covered
dependents the insurance benefits they were receiving immediately prior to the
termination of the Executive’s employment for a period of the greater of (1) the
remaining period of time set forth in Section 2.1 hereof, or (2) twenty-four
(24) months following the date of termination of employment. The Company shall
pay the monthly premiums or cost of such benefits in the time and manner
required by the applicable plan or policy. Notwithstanding anything to the
contrary herein, the continuation of each insurance benefit to be provided to
the Executive and his covered dependents shall cease on the date the Executive
becomes eligible for such insurance benefit(s) with another employer;


(vi)    The Company shall continue to provide the Executive the retirement
benefits he was receiving immediately prior to the termination of the
Executive’s employment for a period of the greater of (1) the remaining period
of time set forth in Section 2.1 hereof, or (2) twenty-four (24) months
following the date of termination of employment; and


(vii)    The Company shall continue to pay royalties in accordance with Section
3.2.


In the event that the Company is unable to provide the Executive (and his
covered dependents) with any benefits (other than salary and bonuses) required
pursuant to Section 5.4 (v) and/or (vi), or the provision of such benefits would
cause any plans or arrangements providing such benefits to violate any
non-discrimination requirements under any applicable law, then the Company shall
pay the Executive cash equal to the value of the benefit that otherwise would
have been paid for the insurance benefit(s) or accrued for the Executive’s
benefit under the plan, respectively, for the period during which such benefits
are not provided under the plans, subject to applicable withholding and other
taxes, said cash payments to be made in a lump sum each month until such time as
the benefits would otherwise terminate pursuant to this Section 5.4; provided,
however, that if the Executive is a “specified employee” (within the meaning of
Section 409A), no payment shall be made before the earlier of (1) the date that
is six (6) months after the Executive’s termination of employment; or (2) the
date of the Executive’s death. All payments, if any, that otherwise would have
been paid within six (6) months of the date of the Executive’s termination of
employment shall be accumulated during the applicable six (6) month period and
shall be paid at the earliest date which complies with the requirements of
Section 409A.


5.5    Voluntary Resignation. In the event the Executive voluntarily resigns as
an employee of the Company, the Company shall pay to the Executive any unpaid
Base Salary accrued through the effective date of resignation, in accordance
with the Company’s normal payroll schedule and payroll practices in effect from
time to time, and shall continue to pay to the Executive royalties in accordance
with Section 3.2. Except as provided above and in Section 6.1 below, the Company
shall have no further liability hereunder (other than for

7



--------------------------------------------------------------------------------




reimbursement for reasonable business expenses incurred prior to the date of
resignation, subject, however, to the provisions of Section 4.1).
Notwithstanding the foregoing, to the extent the Executive terminates this
Agreement (and his employment) for Good Reason, subject to Executive’s execution
of a general release referred to in Section 5.8 hereof and subject to compliance
with the covenants set forth in Section 6 hereof, the Company shall pay to the
Executive the same payments to which the Executive would be entitled had the
Company terminated his employment without Cause pursuant to Section 5.4 hereof.
For purposes of this Section, the Executive shall have “Good Reason” to
terminate this Agreement if the Company materially breaches this Agreement and
fails to cure such breach within 30 days of receipt of notice by the Company
from the Executive of such breach.


5.6    Change in Control. If a Change in Control of the Company occurs and (A)
there is Executive Transactional Support and the Executive’s employment with the
Company (or its successor) is terminated by the Company (or its successor)
without Cause, or by the Executive for Good Reason, on or prior to the one
(1)-year anniversary of such Change in Control, or (B) there is no Executive
Transactional Support and either (x) the Executive’s employment with the Company
(or its successor) is terminated for any reason either by the Company or by the
Executive on or prior to the thirtieth (30th) day following the date of such
Change in Control or (y) the Executive’s employment with the Company (or its
successor) is terminated by the Company (or its successor) without Cause, or by
the Executive for Good Reason, on or prior to the one (1)-year anniversary of
such Change in Control, then the Executive shall be entitled to the following:
(i)    Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Company shall continue to pay to the Executive the Base
Salary he was receiving immediately prior to the Change in Control for a period
of the greater of (1) the remaining period of time set forth in Section 2.1
hereof, or (2) twenty-four (24) months following the date of the Change in
Control. The Base Salary shall be paid in accordance with the Company’s normal
payroll schedule and payroll practices in effect from time to time;


(ii)    Subject to the Executive’s execution of a general release referred to in
Section 5.8 hereof and subject to compliance with the covenants set forth in
Section 6 hereof, the Executive shall continue to receive annual cash bonuses
for a period of the greater of (1) the remaining period of time set forth in
Section 2.1 hereof, or (2) twenty-four (24) months following the date of the
Change in Control, the amount of which shall be determined in accordance with
the terms and conditions set forth in Section 3.3, whichever applicable, and in
accordance with the terms and conditions of the Company’s Management Incentive
Plan or other incentive compensation plan as may be adopted by the Company from
time to time;


(iii)    The Company shall continue to provide the Executive and his covered
dependents the insurance benefits they were receiving immediately prior to the
Change in Control for a period of the greater of (1) the remaining period of
time set forth in Section 2.1 hereof, or (2) twenty-four (24) months following
the date of the Change in Control. The

8



--------------------------------------------------------------------------------




Company shall pay the monthly premiums or cost of such benefits in the time and
manner required by the applicable plan or policy. Notwithstanding anything to
the contrary herein, the continuation of each insurance benefit to be provided
to the Executive and his covered dependents shall cease on the date the
Executive becomes eligible for such insurance benefit(s) with another employer;
and


(iv)    The Company shall continue to provide the Executive the retirement
benefits he was receiving immediately prior to the Change in Control for a
period of the greater of (1) the remaining period of time set forth in Section
2.1 hereof, or (2) twenty-four (24) months following the date of the Change in
Control.


In the event that the Company is unable to provide the Executive (and his
covered dependents) with any benefits (other than salary and bonuses) required
pursuant to Section 5.6 (iii) and/or (iv), , or the provision of such benefits
would cause any plans or arrangements providing such benefits to violate any
non-discrimination requirements under any applicable law, then the Company shall
pay the Executive cash equal to the value of the benefit that otherwise would
have been paid for the insurance benefit(s) or accrued for the Executive’s
benefit under the plan, respectively, for the period during which such benefits
are not provided under the plans, subject to applicable withholding and other
taxes, said cash payments to be made in a lump sum each month until such time as
the benefits would otherwise terminate pursuant to this Section 5.6; provided,
however, that if the Executive is a “specified employee” (within the meaning of
Section 409A), no payment shall be made before the earlier of (1) the date that
is six (6) months after the Executive’s termination of employment; or (2) the
date of the Executive’s death. All payments, if any, that otherwise would have
been paid within six (6) months of the date of the Executive’s termination of
employment shall be accumulated during the applicable six (6) month period and
shall be paid at the earliest date which complies with the requirements of
Section 409A.


For purposes of this Agreement: (A) a “Change in Control” shall be deemed to
have occurred when any one person, or more than one person acting as a group (as
defined in Treasury Regulations Section 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. However, if any one person, or more
than one person acting as a group, is considered to own more than 35% of the
total fair market value or total voting power of the Company’s stock, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control; (B) in the case of any “Petty Affiliate”, such 35%
threshold requirement shall be revised to be a 50% threshold (for such purposes,
a “Petty Affiliate” shall mean Dr. William Petty or any other Person that
directly, or indirectly through one or more intermediaries, is Controlled by Dr.
William Petty, and, for the purposes of this definition, “Control” shall mean
the power, directly or indirectly, either to (i) vote 50% or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of a Person or (ii) direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by control or otherwise; and (C) “Executive
Transactional Support” shall mean, with respect to any

9



--------------------------------------------------------------------------------




Change in Control, that the Executive (i) voted as a director of the Company in
favor the transaction (or series of transactions) in respect of such Change in
Control (the “Subject Transaction”), or (ii) voted any voting equity securities
of the Company, including, without limitation, shares of the Company’s common
stock, par value $0.01 per share (“Common Stock”), beneficially owned
(determined as set forth in Rule 13d-3 promulgated under the Securities Exchange
Act of 1934, as amended) by the Executive in favor of the Subject Transaction.
5.7    Compliance with Section 409A.


(i)     General. It is the intention of both Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations and other guidance promulgated
or issued thereunder (“Section 409A”), to the extent that the requirements of
Section 409A are applicable thereto, and the provisions of this Agreement shall
be construed in a manner consistent with that intention. If Executive or Company
believes, at any time, that any such benefit or right that is subject to Section
409A does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Section 409A (with the most limited possible economic
effect on Executive and on Company).
(ii)    Distributions on Account of Separation from Service. If and to the
extent required to comply with Section 409A, no payment or benefit required to
be paid under this Agreement on account of termination of Executive’s employment
shall be made unless and until Executive incurs a “separation from service”
within the meaning of Section 409A.
(iii)     6 Month Delay for Specified Employees if the Company is a Public
Company at Separation from Service. The following shall only apply to the extent
that the shares of stock of the Company (or any of its affiliates) are
registered on an established securities market or otherwise at the time
Executive incurs a separation from service:
(a)     if (and only to the extent) any amounts payable to Executive on account
of separation from service are considered deferred compensation under Section
409A and/or not within any specified exception from Section 409A, and the
Executive is a “specified employee” at the time of separation from service, then
no payment or benefit shall be made before the date that is six months after
Executive’s separation from service (or death, if earlier). Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule; and
(b)     for purposes of this provision, Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service,
Executive is a “key employee” within the meaning of Section 416(i) of the Code,
of the Company (or

10



--------------------------------------------------------------------------------




any person or entity with whom the Company would be considered a single employer
under Section 414(b) or Section 414(c) of the Code).
(iv)     No Acceleration of Payments. Neither Company nor Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
(v)     Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
(vi)     Taxable Reimbursements and In-Kind Benefits.
(a)     Any reimbursements by Company to Executive of any eligible expenses
pursuant to this Agreement that are not excludable from Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements) shall be made no later
than the last day of the taxable year of Executive following the year in which
the expense was incurred.
(b)     The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to Executive under the Agreement, during any taxable
year of Executive shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of Executive.
(iii)     The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.
5.8    Release. To the extent any payments due to Executive under this Article 5
are conditioned upon Executive’s execution of a general release of claims in the
form attached hereto as Exhibit A (subject to such modifications as the Company
reasonably may request), such general release of claims must be executed and
made irrevocable within 60 days of the effective date of the termination of
Executive’s employment. If the foregoing release is executed and delivered and
no longer subject to revocation as provided in the preceding sentence, then the
following shall apply:
(i)    To the extent any such cash payment or continuing benefit to be provided
is not “deferred compensation” for purposes of Section 409A, then such payment
or benefit shall commence upon the first scheduled payment date immediately
after the date the release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement had such payments commenced immediately
upon the effective date of the termination of Executive’s

11



--------------------------------------------------------------------------------




employment, and any payments made thereafter shall continue as provided herein.
The delayed benefits shall in any event expire at the time such benefits would
have expired had such benefits commenced immediately following the effective
date of the termination of Executive’s employment.
(ii)    To the extent any such cash payment or continuing benefit to be provided
is “deferred compensation” for purposes of Section 409A, then such payments or
benefits shall be made or commence upon the sixtieth (60) day following the
effective date of the termination of Executive’s employment. The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior thereto under the terms of this Agreement had such payments commenced
immediately upon the effective date of the termination of Executive’s
employment, and any payments made thereafter shall continue as provided herein.
The delayed benefits shall in any event expire at the time such benefits would
have expired had such benefits commenced immediately following the effective
date of the termination of Executive’s employment.
6.    Restrictive Covenants.


6.1    Non-Competition. The Executive shall not, during his employment with the
Company under Section 2.1 and/or until the expiration of the severance periods
provided for in Sections 5.4 and 5.6 hereof (the “Restricted Period”), serve as
or be a consultant to or employee, officer, agent, director, owner of more than
five percent of any corporation, partnership or other entity which competes in
any manner with or detracts from any orthopaedic implant business in which the
Company or its subsidiaries or affiliates then engages (the “Business”) in any
state or foreign country in which the Company sells, either directly or
indirectly, its orthopaedic implant products or otherwise conducts business;
provided however, that the Executive may devote his time and efforts to the
business and affairs of any affiliate of the Company. Royalties shall be paid
during any period of non-competition only in accordance with Section 3.2 hereof.


6.2    Nondisclosure. The Executive shall not, during the Restricted Period and
thereafter, divulge, communicate, use to the detriment of the Company or for the
benefit of any other person or persons, or misuse in any way, any Confidential
Information (as hereinafter defined) pertaining to the business, products or
processes of the Company. Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company (which
shall include, but not be limited to, information concerning the Company’s
products, processes, know-how, financial condition, prospects, technology,
customers, methods of doing business and marketing and promotion of the
Company’s products) shall be deemed a valuable, special and unique asset of the
Company that is received by the Executive in confidence and as a fiduciary, and
the Executive shall remain a fiduciary to the Company with respect to all of
such information. For purposes of this Agreement, “Confidential Information”
means information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Company (including information,
designs and processes conceived, originated, discovered, invented or developed
by the Executive) prior to or after the date hereof, and not generally known

12



--------------------------------------------------------------------------------




about the Company or its business. Notwithstanding the foregoing, nothing herein
shall be deemed to restrict the Executive from disclosing Confidential
Information to the extent required by law.


6.3    Nonsolicitation. The Executive shall not, during the Restricted Period,
directly or indirectly, (i) solicit for employment or endeavor in any way to
entice away from employment with the Company or its affiliates any employee of
the Company or its affiliates; nor (ii) solicit or accept business competitive
with the Business from any customer or clients of the Company or its affiliates,
from any prospective customers or clients whose business the Company or any
affiliate of the Company is in the process of soliciting at the time the
Executive’s employment with the Company terminated or ceased, or from any former
customers or clients which has been doing business with the Company or its
affiliates within one (1) year prior to the time the Executive’s employment with
the Company terminated or ceased.


6.4    Books and Records. All books, records, manuals, notations, applications,
accounts and similar repositories of Confidential Information of the Company,
whether created, used, received or otherwise coming into the Executive’s
possession during the course of the Executive’s employment hereunder, shall be
the exclusive property of the Company and shall be immediately returned to the
Company upon termination of this Agreement or at the Board’s request at any
time.


6.5    Intellectual Property. All processes, concepts, techniques, inventions
and works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the term of
Executive’s employment under this Agreement either during the course of
performing work for the Company or its clients or which are related in any
manner to the business (commercial or experimental) of the Company or its
clients (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Executive for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Executive for hire for the Company, the Executive agrees to assign, at the
Company’s expense, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest the Executive may have in such Work Product. Upon the request of the
Company, and at its expense, the Executive shall take such further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment. The Executive
shall further: (i) promptly disclose the Work Product to the Company; (ii)
assign to the Company, without additional compensation, all patent or other
rights to such Work Product for the United States and foreign countries; (iii)
sign all papers necessary to carry out the foregoing; and (iv) give testimony in
support of his inventions, all at the sole cost and expense of the Company.

13



--------------------------------------------------------------------------------




6.6    Non-disparagement.    Neither the Executive nor the Company shall, either
publicly or privately, at any time during the Restricted Period and thereafter,
disparage, defame or criticize the other.
6.7    Acknowledgement by Executive.    The Executive acknowledges and confirms
that the restrictive covenants contained in this Section 6 (including without
limitation the length of the term of the provisions of this Section 6) are
reasonably necessary to protect the legitimate business interests of the
Company, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Executive further acknowledges
and confirms that the compensation payable to the Executive under this Agreement
is in consideration for the duties and obligations of the Executive hereunder,
including the restrictive covenants contained in this Section 6, and that such
compensation is sufficient, fair and reasonable. The Executive further
acknowledges and confirms that his full, uninhibited and faithful observance of
each of the covenants contained in this Section 6 will not cause him any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair his ability to obtain employment commensurate
with his abilities and on terms fully acceptable to him or otherwise to obtain
income required for the comfortable support of him and his family and the
satisfaction of the needs of his creditors. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is such as
would cause the Company serious injury or loss if he were to use such ability
and knowledge to the benefit of a competitor or were to compete with the Company
in violation of the terms of this Section 6. The Executive further acknowledges
that the restrictions contained in this Section 6 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Executive expressly agrees that upon any breach or violation of the
provisions of this Section 6, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Section 6.9 hereof, and (ii) such damages as are provided at law or
in equity.
6.8    Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 6 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.


6.9    Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Executive of any of the covenants contained in
Section 6 of this Agreement will cause irreparable harm and damage to the
Company, monetary amount of which may be virtually impossible to ascertain. As a
result, the Executive recognizes and hereby acknowledges that the Company shall
be entitled to an injunction from any court or competent jurisdiction enjoining
and restraining any violation of any or all of the covenants contained in
Section 6 of this Agreement by the Executive or any of his affiliates,
associates,

14



--------------------------------------------------------------------------------




partners, or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.


7.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to any conflict of law rule
or principle that would give effect to the laws of another jurisdiction. Venue
for any litigation brought to enforce this Agreement shall lie extensively in
the state and federal courts in Alachua County, Florida.


8.Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


        
If to the Company:            Exactech, Inc.
2320 N.W. 66th Court
Gainesville, Florida 32653
Attention: President


If to the Executive:            James W. Seegers, Esq.
Baker & Hostetler LLP
200 S. Orange Avenue, Suite 2300
Orlando, Florida 32801


or to such other addresses as either party hereto may from time-to-time give
notice of to the other in the aforesaid manner.


9.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
agreements, both oral and written, between the Executive and the Company with
respect to such subject matter. This Agreement may not be modified in any way
unless by a written instrument which specifically refers to this Agreement which
is signed by both the Company and the Executive.


10.    Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, neither party may assign its rights or
benefits hereunder without the prior written consent of the other party hereto.


11.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portion of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed

15



--------------------------------------------------------------------------------




as if such invalid word or words, phrase or phrases, sentence or sentences,
clause or clauses, or section or sections had not been inserted. If such
invalidity is caused by duration, geographic scope or both, the otherwise
invalid provision will be considered to be reduced to a period or area, which
would cure such invalidity.


12.    Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


13.    Damages. Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.


14.    No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of the Executive, his heirs,
personal representative(s) and/or legal representative) any rights or remedies
under or by reason of this agreement.


15.    Recitals. The Recitals are incorporated by reference.

16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.






EXACTECH, INC.


By:     /s/ William Locander            
_________________________________
William Locander, PhD
Chairman, Compensation Committee


    /s/ William Petty
_________________________________
William Petty, M.D., Chairman, CEO




The Compensation Committee of the Exactech Board of Directors approved this
agreement on March 17, 2014.

17



--------------------------------------------------------------------------------




EXHIBIT A

FORM OF RELEASE


GENERAL RELEASE OF CLAIMS


1._______________ (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Sections 5.4 and
5.6 (other than the accrued obligations) of the Employment Agreement to which
this release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge _____________________ (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment.
Executive acknowledges that the Company encouraged him to consult with an
attorney of his choosing, and through this General Release of Claims encourages
him to consult with his attorney with respect to possible claims under the Age
Discrimination in Employment Act (“ADEA”) and that he understands that the ADEA
is a Federal statute that, among other things, prohibits discrimination on the
basis of age in employment and employee benefits and benefit plans. Without
limiting the generality of the release provided above, Executive expressly
waives any and all claims under ADEA that he may have as of the date hereof.
Executive further understands that by signing this General Release of Claims he
is in fact waiving, releasing and forever giving up any claim under the ADEA as
well as all other laws within the scope of this paragraph 1 that may have
existed on or prior to the date hereof. Notwithstanding anything in this
paragraph 1 to the contrary, this General Release of Claims shall not apply to
(i) any actions to enforce rights arising under, or any claim for benefits which
may be due Executive pursuant to, the Employment Agreement, (ii) any rights or
claims that may arise as a result of events occurring after the date this
General Release of Claims is executed, (iii) any indemnification rights
Executive may have as a former employee, officer or director of the Company or
its subsidiaries or affiliated companies, (iv) any claims for benefits under any
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.
2.    Executive represents that he has not filed against the Released Parties
any complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however,

18



--------------------------------------------------------------------------------




Executive shall not have relinquished his right to commence a Proceeding to
challenge whether Executive knowingly and voluntarily waived his rights under
ADEA.
3.    Executive hereby acknowledges that the Company has informed him that he
has up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.
4.    Executive acknowledges that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of Florida applicable to contracts made and to be performed entirely
within such State.
5.    Executive acknowledges that he has read this General Release of Claims,
that he has been advised that he should consult with an attorney before he
executes this general release of claims, and that he understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
6.    This General Release of Claims shall take effect on the eighth day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7) days
after such execution.


    




_______________, 20__





19

